PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Microsoft Technology Licensing, LLC
Application No. 17/170,053
Filed: 8 Feb 2021
For: CROWDSOURCED CONTENT SHARING

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the “PETITION TO WITHDRAW RECORDED TERMINAL DISCLAIMERS”, filed January 4, 2022, requesting withdrawal of the terminal disclaimer, filed September 9, 2021, over U.S. Patent Nos. 10,565,559 and 10,915,865. The petition will be treated under 37 CFR 1.182.

The petition is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer.

The issue on petition to withdraw a recorded terminal disclaimer is whether or not the recorded terminal disclaimer is applicable to one or more claims.  The undersigned has consulted with Examiner Rashida R. Shorter, who indicates the terminal disclaimer applies to at least one claim of record, specifically Claim 1.  Claim 1 is directed to a more broad embodiment and does not narrow the scope of the preceding allowed claim.  Claims in U.S. Patent No. 10915865 require more technical features including a content distribution application and a content repository which established grounds for patent eligibility under 35 U.S.C. 101, and there was no prior art applied. 


Therefore, the examiner has concluded withdrawal of the September 9, 2021 terminal disclaimer is not appropriate. If petitioner has any further questions about applicability of the recorded terminal disclaimer to the claim(s), they should be directed to Examiner Shorter.  

If at a time prior to issuance, it is determined that the terminal disclaimer no longer applies to at least one claim of record, petitioner is not precluded from filing a request for reconsideration.  However, to be effective any such request must be made and acted on prior to issuance of the patent.

The Office acknowledges receipt of the required $420 large entity Rule 182 petition fee.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET